Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to continuation filed on 12/21/2020.
 Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken alone or in combination fail to teach the as recited in independent claims 1, 14, and 20.

The closest cited prior arts-- 
USPGN 2016/0012350 to Narayanan et al. teaches a system of interoperable machine learning environments.  
USPGN 2020/0125956 to Ravi et al, discloses converting Machine Learning model from one model to another.
USPGN 2016/0098254 to Paternostro et al., discloses generating artifact for an IDE.
 

However, it does not specifically disclose at least the limitation “receive additional code that calls a function provided by the ML model code; compile the ML model code and the additional code, the compiled ML model code including object code corresponding to the compiled ML model code and the compiled additional code including object code corresponding to the additional code; generate a package including the compiled ML model code and the compiled additional code; and send the package to a runtime environment on a target device for execution.” as disclose in the claim language of independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2197